         Case 2:19-cv-00048-NDF Document 128 Filed 09/29/20 Page 1 of 3


                                                                        P1LE0
                      IN THE UNITED STATES DISTRICT|j^^^oi?4Y®G'
                             FOR THE DISTRICT OF WYOK^JlgEP 29 P!^                   32

JIMMIE BILES, JR., MD,

                Plaintiff,


 vs.                                                         Case No. 19-CV-48-F


 JOHN H. SCHNEIDER and MEDPORT,
 LLC,

                Defendants.



       ORDER REQUIRING FURTHER FILINGS AND TAKING STIPULATED
                    MOTION TO DISMISS UNDER ADVISEMENT



        In response to the Court's recent order requiring Plaintiffto file either a status report

regarding all remaining claims, or his previously-anticipated dismissal papers. Plaintiff

filed a stipulated motion to dismiss his intentional infliction of emotional distress claim

without prejudice. ECF No. 126. The motion does not address Plaintiffs claims against

Michelle Schneider, which he previously dismissed without prejudice.              ECF No. 40.

Plaintiff also filed a status report stating in part that "[t]o the extent the Court grants the

stipulation, Plaintiff believes that order will fully resolve Plaintiffs claims and that the

existing judgments will become final. Plaintiffthen anticipates moving for attorneys' fees,

costs and appropriate appeals bonds." ECF No. 127.

        The stipulated motion and status report reflect that Defendants have noticed an

appeal. The Tenth Circuit recently noted its jurisdiction on that appeal appears to be limited
        Case 2:19-cv-00048-NDF Document 128 Filed 09/29/20 Page 2 of 3




to the injunctive relief the Court awarded. ECFNo. 122. Plaintiffs filings also reflect the

parties' assumption that once Plaintiffs emotional distress claim against Mr. Schneider is

dismissed without prejudice, the judgments (ECF Nos. 93, 121) will become final for

Defendants to appeal those judgments (and the second summary judgment order, ECF No.

120) in their entirety.

       "When an action presents more than one claim for relief... or when multiple parties

are involved, the court may direct entry of a final judgment as to one or more, but fewer

than all, claims or parties only if the court expressly determines that there is no just reason

for delay." Fed. R. Civ. P. 54(b). "Otherwise, any order or other decision, however

designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer

than all the parties does not end the action as to any of the claims or parties." Id.

       In light of Rule 54(b), the Tenth Circuit has held that ordinarily, "[p]arties may not

confer appellate jurisdiction upon us by obtaining a voluntary dismissal without prejudice

of some claims so that others may be appealed." HCG Platinum, LLC v. Preferred Prod.

Placement Corp., 873 F.3d 1191, 1199 n.7 (10th Cir. 2017). "[V]oluntarily dismissing all

remaining claims without prejudice after some claims have been disposed of in a prior

interlocutory order ... does not make the prior order appealable." McKenzie v. AAA Auto

Family Ins. Co., 427 F. App'x 686, 686-87 (10th Cir. 2011). Rather, party(ies) who wish

to appeal an order on less than all claims must obtain either a Rule 54(b) certification or

dismissal of all remaining claims with prejudice. Id. Rule 54(b) certifications require

courts to "clearly articulate their reasons and make careful statements based on the record

supporting their determination of 'finality' and *no just reason for delay.'" Stockman's
       Case 2:19-cv-00048-NDF Document 128 Filed 09/29/20 Page 3 of 3




Water Co.. LLC v. Vaca Partners. L.P.. 425 F.3d 1263, 1265 (10th Cir. 2005) internal

quotation marks omitted).

      In light of the foregoing, the Court will require the parties to either file a stipulation

to dismiss all remaining claims with prejudice, or simultaneous briefs regarding whether

Rule 54(b) certification of any of the judgments and summary judgment orders is

appropriate by October 13, 2020. The Court takes the stipulated motion to dismiss (ECF

No. 126) under advisement.

      The case remains set for a final pretrial conference on November 5, 2020 and a jury

trial to begin November 16, 2020.

      IT IS SO ORDERED thig^^day ofSeptember, 2020.



                                    NANCY a. FREUDENTHAL
                                    UNITElXiTATES DISTRICT JUDGE
